DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-20 are currently pending for examination. 

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims (1 and 10) and (1 and 17-19) are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 and 16-18 of prior U.S. Patent No. 11,341,794. This is a statutory double patenting rejection.

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

6.	Claims 1-9, 11-16 and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 11,341,794.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, the phrase "a skin temperature sensor secured to said second vertical panel for obtaining a skin temperature reading for said pre-registered individual" renders the claims indefinite because it is not clear whether this is the same skin sensor claimed in claim 1 or a different skin sensor. See MPEP § 2173.05(d). For the purpose of compact prosecution, the examiner will interpret the claims as if it says “wherein the skin temperature sensor secured……”.
	Claims 18-19 depend on claim 17. Claims 18-19 are indefinite because they depend on a
base claim that is indefinite.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 2, 11-13, 15, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov et al. (Madzhunkov; US 2019/0147676) in view of Schaufele et al. (Schaufele; US 2006/0206724).
	For claim 1, Madzhunkov discloses an automated system for screening individuals  [E.g. 0187, 0114, 0118, 0201, Fig. 17 ] comprising: 
	an access control reader including one or more computer devices configured for screening a pre-registered individual seeking admittance into a controlled area [E.g. 0187: In step 2102 a face is detected. In step 2104, it is determined whether that face can be identified. If not, then in step 2106 the access point is not unlocked. (If a user subsequently provides an authorized, badge, the person can enter.) If the face is identified then in step 2108 it is determined whether or not the identified person is authorized to enter at the access point. If the person is not authorized (either because the person is not recognized, or because the system can tentatively recognize the person, but has not accumulated enough images of the person to provide sufficient confidence in the identification), then in step 2110 the access point again is not unlocked based on facial recognition. If the recognized face is associated with an enrolled account, then in step 2112, it is determined whether the confidence level in the facial identification is above a set threshold. If it is not above the threshold, then in step 2114 the access point again is not unlocked based on facial recognition. If the identification is above the threshold for a high-confidence identification, then in step 2116 the access point is unlocked, 0170, 0201, 0114, 0118, Figs. 17-22]; 
	said one or more computer devices containing a facial recognition database that stores a facial record for said pre-registered individual [E.g. 0170: In step 1620, the IR-based portion of the principal facial recognition process is performed. In step 1622, the RGB-based portion of the principal facial recognition process is performed. In step 1624, the principal portion of the body recognition process is performed. This process may include analysis of the person's body shape, clothing, height, stride, and other factors. In step 1626, the results of IR image facial processing, RGB image facial processing and body image processing are combined and weighted in so that a single profile of the person seeking admission is ready for evaluation. In general, face recognition will be weighted most heavily, followed by height, followed by other characteristics. In step 1628, the output of step 1626 is evaluated against the database of recognized users to determine if the person is recognized. If the person is recognized with a sufficient confidence level, then in step 1630, the access point is unlocked to permit entrance, 0187, 0201-0203, Figs. 17-22]; 
	a camera system configured to capture a facial image of said pre-registered individual, wherein said one or more computer devices evaluate said captured facial image for determining whether said captured facial image matches said facial record of said pre-registered individual that is stored in said facial recognition database [E.g. 0201: A potential entrant 2202 walks toward an access-controlled door 2204. Facial recognition module 500 is mounted on the wall near door 2204. The cameras and sensors mounted on facial recognition module 500 each have a specific field of view 2208, sometimes expressed as an included angle. They will also have a specific range beyond which a face, even if detected, will not be captured with sufficient resolution to enable accurate recognition. And although it is not necessary for a person to be looking directly at the camera or sensor for facial recognition to be performed using the subject invention, the divergence of the orientation of the face from the camera and sensors does have limits--the person cannot be facing 180 degrees from the camera and sensor. In some implementations, a divergence of greater than about 45 degrees may render facial recognition unreliable. Together, these factors mean that there will be a relatively short interval during which a face must be found and recognized in order to permit "in the flow" permissioning, 0170, 0203, Figs. 17-22, 0109];  
	wherein said one or more computer devices are configured to generate an electronic signal to admit said pre-registered individual into said controlled area if said captured facial image matches said facial record of said pre-registered individual that is stored in said facial recognition database [E.g. 0170: In step 1620, the IR-based portion of the principal facial recognition process is performed. In step 1622, the RGB-based portion of the principal facial recognition process is performed. In step 1624, the principal portion of the body recognition process is performed. This process may include analysis of the person's body shape, clothing, height, stride, and other factors. In step 1626, the results of IR image facial processing, RGB image facial processing and body image processing are combined and weighted in so that a single profile of the person seeking admission is ready for evaluation. In general, face recognition will be weighted most heavily, followed by height, followed by other characteristics. In step 1628, the output of step 1626 is evaluated against the database of recognized users to determine if the person is recognized. If the person is recognized with a sufficient confidence level, then in step 1630, the access point is unlocked to permit entrance, 0187, 0201-0203, Figs. 17-22].
	Madzhunkov fails to expressly disclose a skin temperature sensor for obtaining a skin temperature reading for said pre-registered individual; and to admit said pre-registered individual into said controlled area if said skin temperature reading for said pre-registered individual is within an acceptable skin temperature range established for said automated system.
	However, as shown by Schaufele, it was well known in the art of granting access to people to include a skin temperature sensor for obtaining a skin temperature reading for said pre-registered individual; and to admit said pre-registered individual into said controlled area if said skin temperature reading for said pre-registered individual is within an acceptable skin temperature range established for said automated system [E.g. 0118-0119, 0072, 0101].
	It would have been obvious to one of ordinary skill in the art of granting access to people before the effective filling date of the claimed invention modify Madzhunkov with the teaching of Schaufele in order to deny location entry to a person that is potentially sick so that the health safety of others inside the location is increased.
	For claim 2, Madzhunkov discloses an authenticating information generator that generates authenticating information that is used for confirming the identity of said pre-registered individual seeking admission to said controlled area [E.g. 0170: In step 1620, the IR-based portion of the principal facial recognition process is performed. In step 1622, the RGB-based portion of the principal facial recognition process is performed. In step 1624, the principal portion of the body recognition process is performed. This process may include analysis of the person's body shape, clothing, height, stride, and other factors. In step 1626, the results of IR image facial processing, RGB image facial processing and body image processing are combined and weighted in so that a single profile of the person seeking admission is ready for evaluation. In general, face recognition will be weighted most heavily, followed by height, followed by other characteristics. In step 1628, the output of step 1626 is evaluated against the database of recognized users to determine if the person is recognized. If the person is recognized with a sufficient confidence level, then in step 1630, the access point is unlocked to permit entrance, 0187, 0201-0203, Figs. 17-22].
	For claim 11, Madzhunkov fails to expressly disclose said one or more computer devices containing a biometric database that stores a biometric record for said pre-registered individual; a biometric scanner for capturing biometric information about said pre-registered individual seeking admittance into said controlled area; wherein said one or more computer devices generate a signal to admit said pre-registered individual into said controlled area if said captured biometric information matches said biometric record of said pre-registered individual that is stored in said biometric database.
	However, as shown by Schaufele, it was well known in the art of granting access to people to include one or more computer devices containing a biometric database that stores a biometric record for said pre-registered individual; a biometric scanner for capturing biometric information about said pre-registered individual seeking admittance into said controlled area; wherein said one or more computer devices generate a signal to admit said pre-registered individual into said controlled area if said captured biometric information matches said biometric record of said pre-registered individual that is stored in said biometric database [E.g. 0017, 0027-0032, 0097].
	It would have been obvious to one of ordinary skill in the art of granting access to people before the effective filling date of the claimed invention modify Madzhunkov with the teaching of Schaufele in order to increase the security of the system by including additional biometric identification that needs to be satisfied before allowing a person access to a secure location.
	For claim 12, Schaufele further teaches wherein said biometric database includes biometric information selected from the group consisting of fingerprints, finger-vein patterns, facial patterns, palm vein patterns, palm prints, iris images [E.g. 0016], retina images, and voice recordings [E.g. 0014].
	For claim 13, Schaufele further teaches wherein said skin temperature sensor is selected from the group consisting of thermal sensors, sensors incorporating thermographic imaging technology, and sensors incorporating thermopile technology [E.g. 0072, 0118-0119].
	For claim 15, Madzhunkov discloses a physical barrier that is in communication with said access control reader, wherein said physical barrier is moveable between a first position in which said pre-registered individual is prevented from proceeding toward said controlled area and a second position in which said pre-registered individual is free to pass through said physical barrier for proceeding toward said controlled area [E.g. 0170, 0111, 0187, 0201-0203, Figs. 17-22].
	For claim 16, Madzhunkov discloses wherein said physical barrier is selected from the group of physical barriers consisting of turnstiles [E.g. 0111, 0114], gates, doors [E.g. 0111, 0114], and elevators.
	For claim 20, is interpreted and rejected as discussed with respect to claim 1.

12.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov in view of Schaufele and further in view of Zilka (US 2020/0098209).
	For claim 3, Madzhunkov in view of Schaufele fails to expressly disclose said authenticating information generator comprising a QR code generator that is configured for transmitting a QR code to said pre-registered individual; said access control reader comprising a QR code reader that is configured to scan said QR code that is transmitted to said pre-registered individual.
	However, as shown by Zilka, it was well known in the art of allowing access to a location to include authenticating information generator comprising a QR code generator that is configured for transmitting a QR code to said pre-registered individual; said access control reader comprising a QR code reader that is configured to scan said QR code that is transmitted to said pre-registered individual [E.g. 0033-0034].
	It would have been obvious to one of ordinary skill in the art of granting access to people before the effective filling date of the claimed invention modify Madzhunkov in view of Schaufele with the teaching of Zilka in order to ensure only authorized user with specific access code can gain access to the location and also because using QR code authentication provide super-fast reading capability thereby the user can access the location faster.
	For claim 4, Zilka further teaches wherein said QR code generator is configured for transmitting said QR code to said pre-registered individual in an electronic format that is adapted for being displayed on an electronic device [E.g. 0033-0034].

13.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov in view of Schaufele and further in view of Feris et al. (Feris; US 2008/0247609).
	For claim 5, Madzhunkov in view of Schaufele fails to expressly disclose wherein said one or more computer devices operate software that is configured for analyzing said captured facial image for confirming whether said pre-registered individual is wearing a protective mask.
	However, as shown by Feris, it was well known in the art of allowing access to a location to include one or more computer devices operate software that is configured for analyzing captured facial image for confirming whether pre-registered individual is wearing a protective mask [E.g. 0035-0037, 0008].
	It would have been obvious to one of ordinary skill in the art of granting access to people before the effective filling date of the claimed invention modify Madzhunkov in view of Schaufele with the teaching of Feris in order to ensure that everyone entering a secured facility is wearing a mask to limit spread of virus and infection.
	For claim 6, Feris further teaches wherein said one or more computer devices authorize admission into said controlled area upon confirming that said pre-registered individual is wearing said protective mask and deny admission into said controlled area upon confirming that said pre-registered individual is not wearing said protective mask [E.g. 0035-0037, 0008].

14.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov in view of Schaufele and further in view of Eder et al. (Eder; US 2019/0272413).
	For claim 7, Madzhunkov discloses wherein said camera system comprises: a first camera configured to capture a first facial image of said pre-registered individual within the visible light spectrum [E.g. 0109, 0130, 0140].
	Madzhunkov in view of Schaufele fails to expressly disclose a second camera configured to capture a second facial image of said pre-registered individual within the infrared light spectrum, wherein said captured first and second facial images are processed by said one or more computer devices for determining that said captured first and second facial images match said facial record of said pre-registered individual that is stored in said facial recognition database. 
	However, as shown by Eder, it was well known in the art of facial recognition to include a second camera configured to capture a second facial image of pre-registered individual within the infrared light spectrum, wherein captured first and second facial images are processed by said one or more computer devices for determining that said captured first and second facial images match said facial record of said pre-registered individual that is stored in said facial recognition database [E.g. 0015, 0011-0012, 0026].
	It would have been obvious to one of ordinary skill in the art of granting access to people before the effective filling date of the claimed invention modify Madzhunkov in view of Schaufele with the teaching of Eder in order to increase the accuracy of the facial recognition process by using multiple cameras.

15.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov in view of Schaufele and further in view of Avs et al. (Avs; US 2013/0292467).
	For claim 8, Madzhunkov in view of Schaufele fails to expressly disclose a visitor management kiosk that contains said access control reader; a printer configured to print an admittance ticket or badge for said pre-registered individual after said pre-registered individual has been authorized for admission into said controlled area; a slot formed in a stand of said visitor management kiosk for dispensing said admittance ticket or badge. 
	However, as shown by Avs, it was well known in the art of access control to include a visitor management kiosk that contains said access control reader; a printer configured to print an admittance ticket or badge for pre-registered individual after said pre-registered individual has been authorized for admission into controlled area; a slot formed in a stand of said visitor management kiosk for dispensing said admittance ticket or badge [E.g. 0014, 0019-0024, 0012-0013].
	It would have been obvious to one of ordinary skill in the art of access control before the effective filling date of the claimed invention modify Madzhunkov in view of Schaufele with the teaching of Avs in order to make it easy for people visiting a controlled location to be authenticated and get access to the location and thereby increase the overall convenience of the visitors.

16.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov in view of Schaufele and further in view of Official Notice.
	For claim 9, Madzhunkov in view of Schaufele fails to expressly disclose said one or more computers comprising a software protocol for transmitting an alert message to a host for notifying said host that said pre-registered individual has been authorized admission into said controlled area.
	However, examiner takes official notice that having one or more computers comprising a software protocol for transmitting an alert message to a host for notifying said host that a pre-registered individual has been authorized admission into a controlled area is well-known in the art of notification and would have been obvious to one of ordinary skill in the art in order to keep records of authorized users that gained access to the controlled area.

17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Madzhunkov in view of Schaufele and further in view of Andersson (US 2015/0169169).
	For claim 14, Madzhunkov in view of Schaufele fails to expressly disclose wherein said access control reader comprises: a visual display including a first region for displaying said captured image of said pre-registered individual; said visual display including a second region for displaying a thermal image of said pre-registered individual that has been captured by said skin temperature sensor.
	However, as shown by Andersson, it was well known in the art of displays to include a visual display including a first region for displaying a captured image of an individual; said visual display including a second region for displaying a thermal image of said individual [E.g. 0109, 0142-0143, Fig. 4b].
	It would have been obvious to one of ordinary skill in the art of granting access to people before the effective filling date of the claimed invention modify Madzhunkov in view of Schaufele with the teaching of Andersson in order to enable displaying multiple pieces of information on the same display screen and thereby reduce the parts needed for the system.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Velani et al. (US 2018/0280243)
	Nelson et al. (US 2015/0077258)

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689